CLARK, Circuit Judge
(concurring in part and dissenting in part).
I respectfully dissent from part 2 of the Court’s opinion as to the defendant, Marinshaw. The college had a direct interest in keeping its dormitories free of the specific criminal activity here involved — the possession of the drug, marihuana. The regulation was a reasonable means of embodying this interest. Cf. Pratz v. Louisiana Polytechnic Institute, 316 F.Supp. 872 (D.C.W.D.La., 1970), aff. 401 U.S. 1004, 91 S.Ct. 1252, 28 L.Ed. 2d 541 (1971). Marinshaw was found to be familiar with the regulation. When he chose to place the evidence of this criminal conduct in his dormitory room he knowingly exposed this material to inspections by officials of the University. He cannot now reinstate as private an area he had agreed was thus accessible. A publicly owned dormitory room is not in my mind the equivalent of a private rooming house. I concur in the result as to the defendant, Piazzola, because I do not believe the regulation can be validly construed to authorize the college to consent to an independent police search.
In all other respects I concur in the opinion of the majority.